34
DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:   In line 1, please replace “high MFR” with “high melt flow rate (MFR)”.  

Claim 10 is objected to because of the following informalities:   In line 1, please replace “the amount” with “an amount”.  

Claim 11 is objected to because of the following informalities:  In line 1, please replace “the MFR” with “a MFR”.  

Claim 13 is objected to because of the following informalities:  In line 1, please replace “the ratio of the MFR” with “a ratio of MFR”.  

Claim 14 is objected to because of the following informalities:  In line 1, delete “the” which precedes “MFR”.  

Claims 19 and 20 are objected to because of the following informalities:  In line 1 of each claim, please replace “the TGA” with “a TGA”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 lacks nexus between the term “high MFR polypropylene” in line 1 and the term “vis-broken polypropylene” in line 7.  It is unclear whether claimed high MFR polypropylene is the same material as the visbroken polypropylene or another unrecited material.  Dependent claims are subsumed under the rejection.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim recites a range of from 10 to less than 100 dg/min.  The claim is indefinite because it is unclear where the upper bound of the range lies exactly.  

Claim 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In line 1, it is unclear upon which material (the high MFR polypropylene or the visbroken polypropylene; see paragraph 8, supra) a thermogravimetric analysis is carried out.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 7, 13, 14, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLoughlin et al. (US 6,855,777).
McLoughlin et al. teaches a process a process comprising dry-blending a polypropylene homopolymer powder with an organic peroxide in range from 0.31 wt % (3100 ppm) to 12 wt % to form a polypropylene powder/initiator mixture.  This mixture is extruded and pelletized, whereupon the polypropylene, having an initial melt index of 18 g/10 min, is visbroken to a final melt index of 1000 g/10 min (Table 2).  In another example, a polypropylene having an initial melt index of 340 is subjected to controlled degradation to final melt index of 1503 g/10 min (Table 5).  In the latter example, a ratio of final melt index to initial melt index is 4.4.       

Claims 4, 5, 8, 9, 15, 16, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin et al. (US 6,855,777).
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  Prior art does not identify the organic peroxide used in each of the cited examples, however one of ordinary skill in the art would have found it obvious from the specification to use a commercially available organic peroxide such as 3,6,9-triethyl-3,6,9-trimethyl-1,4,7-triperoxonane (col. 4, line 14).  Inventors contemplate incorporation of standard additives such as a hindered phenolic compound, a phosphite stabilizer, zinc oxide, and calcium stearate (col. 4, line 21).  One of ordinary skill in the art would have found it obvious to incorporate these additives into the polypropylene powder/initiator mixture prior to visbreaking the polypropylene in an extruder.  While reference does not describe end use of the polypropylene pellet product, one of ordinary skill in the art would have found it obvious to make a formed article from the polypropylene pellets such as an automobile part.         
     	McLoughlin et al. is silent with respect to thermogravimetric analysis (TGA) characteristics of any visbroken polymer product.  However, in light of the fact that the process of the prior art is substantially the same as that recited in instant claims and said process results in formation of substantially the same product, reasonable basis exists to believe that prior art product exhibits the same features.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1, 2, 4, 5, 7-10, 13, 15, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zummallen (US 2010/0324225).
Zummallen discloses a process of increasing melt flow rate of polypropylene impact copolymer by visbreaking.  A polypropylene impact copolymer reactor powder, stabilized with 1000 ppm of phenolic antioxidant, 1000 ppm of a bisphosphonite stabilizer, 250 ppm of hydrotalcite, and 750 ppm or 1000 ppm of nucleating agent, is mixed with a quantity (from 410 ppm to 950 ppm) of an organic peroxide in a polyethylene bag to obtain a uniform distribution of the peroxide in the powder.  Example B-7 in Table 3 discloses a polypropylene impact copolymer reactor powder containing 1000 ppm of phosphate nucleating agent and having a melt flow rate of 1.22 g/10 min that is compounded with 825 ppm of 3,6,9-triethyl-3,6,9-trimethyl-1,4,7-triperoxonane.  A resulting visbroken polypropylene impact copolymer has an increased melt flow rate of 22.3 g/10 min.  In this example, a ratio of melt flow rate of visbroken polypropylene impact copolymer to melt flow rate of polypropylene impact copolymer reactor powder is 18.3.  The polypropylene impact copolymer can be formed into pellets, ribbon, film, or sheet, and it can be used for manufacture of articles or component parts for the automotive industry (paragraph [0005] and [0006]).          
      
Claims 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zummallen (US 2010/0324225).
Prior art teaches that inventive process can be used to make visbroken polypropylene impact copolymer having a melt flow rate as high as 100 g/10 min (paragraph [0024])  The person of ordinary sill in the art would have found it obvious to make impact copolymer of desired melt flow rate from the teaching of the prior ar .   Zummallen is silent with respect to thermogravimetric analysis (TGA) characteristics of the visbroken polypropylene impact copolymer.  However, in light of the fact that the process of the prior art is substantially the same as that recited in instant claims and said process results in formation of substantially the same product, reasonable basis exists to believe that prior art product exhibits the same features.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Claims 1-5, 7-11, 13, 15-17, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 9,365,710).
Lopez et al. teaches a process for preparation of a controlled rheology polypropylene comprising combining a polypropylene polymer with an additive formulation and extruding the polymer and additive formulation in the presence of an organic peroxide.  The organic peroxide, commercially available as Trigonox 301, contains 3,6,9-triethyl-3,6,9-trimethyl-1,4,7-triperoxonane.  The organic peroxide may be used in an amount of from 50 to 10,000 ppm (col. 4, lines 5-11).  The polypropylene polymer may contain standard additives such as a hindered amine light stabilizer in an amount of from 0.01 to 0.40 wt % (100 to 4000 ppm), a phosphite stabilizer in an amount of 0.01 to 0.5 wt %, and a nucleating agent in an amount of 0.01 to 0.5 wt %, based on a total weight of the polypropylene polymer (col. 5, lines 1-55).  Inventors teach combining the organic peroxide with polypropylene particulates or pellets prior to or during extrusion (col. 4, line 13), and the person of ordinary skill in the art would have found it obvious to practice the invention by combining polypropylene polymer with an organic peroxide to form a powder/initiator mixture as described in instant claims.  Target melt flow rate of controlled rheology polypropylene lies in a range of from 20 to 60 g/10 min (col. 4, line 15), and one of ordinary skill in the art gleans from working examples that controlled rheology polypropylene having a melt flow rate of about 50 g/10 min is consistently achieved using Trigonox 301 as the organic peroxide, such that a ratio of MFR of controlled rheology polypropylene and untreated polypropylene is about 13.  The controlled rheology polypropylene is made into pellets from which molded articles, such as a pipette tip, may be made.      
        
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of cited references teaches a process of forming a high MFR polypropylene comprising a reactor powder/initiator mixture containing talc as a nucleator. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 26, 2022